Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Diamant et al., Patent No. 10,187,081, teach techniques for improving compression ratio for dictionary-based data compression. The techniques include receiving a data block to be compressed, selecting an initial compression dictionary from a plurality of initial compression dictionaries based on a characteristic of the data block, loading the initial compression dictionary into an adaptive compression dictionary in a buffer, and compressing the data block using the adaptive compression dictionary. The techniques also include updating the adaptive compression dictionary based on data in the data block that has been compressed, while compressing the data block. Dictionary-based compression methods take time to build the dictionary. When the data compression process starts, the dictionary has no entries. As the dictionary is being built while more data in the input data is processed, the probability of finding a matching sequence in the dictionary increases, and thus the compression ratio increases as well (Diamant; Abstract; col. 4 lines 19-48; col. 15 lines 45 – col. 16 line 12).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that compressing, by the computing device, a second portion of the input data stream using the first dictionary when the first dictionary is not determined to be stale after the compression of the first portion using the first dictionary, wherein the second portion occurs later in the input data stream than the first portion; and storing, by the computing device, the first dictionary in a second container with second metadata associated with the compressed second portion as set forth in claims 1-20.  Claims 1-20 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448